Citation Nr: 0411994	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for residuals of a head 
injury.




ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1990 to May 1993.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims of 
entitlement to service connection for depression and 
residuals of a head injury.

In his substantive appeal (VA Form 9), received in March 
2003, the veteran requested a hearing in Washington, D.C., 
before a Veterans Law Judge (VLJ) of the Board.  The Board 
initially scheduled his hearing for March 2004, but he 
requested that it be rescheduled, which it was for April 
2004.  However, he failed to report for his rescheduled 
hearing.  And he did not explain his absence or request 
to again reschedule his hearing.  In fact, according to an 
April 2004 report of contact, he wanted his hearing 
cancelled.  So the Board deems his request for a central 
office hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2003).  
Also, as indicated in an April 2004 letter, the Virginia 
Department of Veterans Affairs no longer represents him in 
his appeal.  This veterans service organization (VSO) revoked 
its power of attorney to comply with his personal request, 
despite another letter from him only about two days later 
requesting their representation.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed depression during or as a 
result of his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran sustained a head injury during or as a 
result of his service in the military.


CONCLUSIONS OF LAW

1.  The veteran's depression was not incurred or aggravated 
during his active military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2003).

2.  The veteran's head injury also was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete his claim.  The September 2002 rating decision 
appealed and February 2003 statement of the case notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO indicated that it would review the 
information of record and determine what additional 
information was needed to process his claims.  In addition, a 
June 2001 letter and the statement of the case included the 
criteria for granting service connection.  Both documents 
provided information regarding other regulations pertaining 
to his claims.  Likewise, the June 2001 letter, as well as 
additional correspondence, notified him of the provisions of 
the VCAA, the kind of information needed from him, and what 
he could do to help his claims, as well as VA's 
responsibilities in obtaining evidence.  See, e.g., Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

While, in the June 2001 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
60 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that June 
2001 VCAA letter.  See also the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  This 
new Act clarifies that VA may indeed make a decision on a 
claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, he was afforded the opportunity to 
submit additional evidence in support of his claims.  But he 
has not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  

The June 2001 letter apprising the veteran of the VCAA was 
sent prior to adjudicating his claims for service connection 
in September 2002.  So there was due process compliance with 
the holding and mandated sequence of events specified in a 
recent precedent decision.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  In that decision, the court held, 
among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the agency 
of original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Roanoke, and the RO did just that.  
Not only did the RO provide the VCAA notice before initially 
deciding the claims, as required by Pelegrini, but the VCAA 
notice also was sent prior to the transfer and certification 
of the veteran's case to the Board.  And the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, and additional evidence was obtained in response, 
the case was adjudicated.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to his VCAA notice.  Consequently, the 
Board is satisfied that the requirements under the VCAA have 
been met.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, including 
psychoses such as major depression, which are chronic, per 
se, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records.

The April 1990 Report of Medical History indicates that the 
veteran denied experiencing a head injury, depression, 
excessive worry, memory loss, difficulty sleeping, or 
"nervous trouble."  The contemporaneous Report of Medical 
Examination indicates that clinical psychiatric and 
neurological evaluations were normal.

A July 1990 Report of Medical History indicates that the 
veteran again denied experiencing a head injury, depression, 
excessive worry, memory loss, difficulty sleeping, or 
"nervous trouble."  The contemporaneous Report of Medical 
Examination shows that he had a normal neurological 
evaluation and that he was found to be psychologically 
qualified for duty on a submarine.  In September 1990, he was 
found to be physically qualified for submarine duty.

In February 1991, the veteran's health record was reviewed 
and he was found to be medically qualified.

In March 1993, the veteran underwent a physical examination 
prior to his confinement in jail.  He was found to be 
healthy.

An April 1993 Report of Medical History indicates that the 
veteran denied experiencing a head injury, but reported 
experiencing difficulty sleeping, depression or excessive 
worry, loss of memory, "nervous trouble," and periods of 
unconsciousness.  A medical provider noted that the veteran 
was nervous and depressed about being in jail, but that this 
was not considered disabling.  The contemporaneous Report of 
Medical Examination indicated that his neurological and 
psychiatric evaluations were normal.



Since the veteran has not presented evidence of a current 
psychiatric disability, namely depression, the preponderance 
of the evidence is against this claim and there is no 
reasonable doubt to resolve in his favor.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  See 38 U.S.C. § 1110 (formerly § 310).  In 
the absence of proof of present disability there can be no 
valid claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In addition, the Board finds that the veteran is not entitled 
to service connection for residuals of a head injury, either, 
as the record does not contain evidence indicating he 
sustained a head injury during his active military service.  
He contends otherwise, but his service medical records are 
entirely negative for any complaints, treatment, or a 
diagnosis of a head injury.  There also is no current medical 
evidence containing a diagnosis confirming he ever had a head 
injury, much less present-day residuals.  Consequently, 
absent medical evidence of current disability, much less of a 
causal relationship to his service in the military, service 
connection cannot be granted because the preponderance of the 
evidence is unfavorable.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



The Board also notes that the RO attempted to assist the 
veteran in determining whether he has depression or residuals 
of a head injury as a result of his service in the military, 
by requesting additional post-service medical evidence.  
However, he did not respond to the RO's request for more 
information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").

So, in short, the only evidence portending that the veteran's 
depression and residuals of a head injury are related to his 
service in the military comes from him.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of these disorders-even 
were the Board to assume, for the sake of argument, that he 
has them.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.


ORDER

Service connection for depression is denied.

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	K.W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



